Filed 11/22/16 Certified for publication 12/21/16 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                        ----




REBECCA GAGE,                                                               C081618

                  Petitioner,                                        (WCAB No. ADJ8010054)

         v.

WORKERS’ COMPENSATION APPEALS BOARD
and COUNTY OF SACRAMENTO,

                  Respondents.



         At issue in this case is whether the Workers’ Compensation Appeals Board
(WCAB) has jurisdiction to impose penalties under Labor Code section 58141 for the
unreasonable delay or denial of advance disability pension payments, available under
section 4850.4 to local peace officers who are disabled on the job. Because: (1) such
payments qualify as compensation under section 3207; (2) section 5814 penalties are
available for unreasonable delay or denial of the payment of compensation; and (3) no



1   Further undesignated statutory references are to the Labor Code.

                                                          1
other provision of the Labor Code evinces a legislative intent to exclude such payments
from the penalty provisions of section 5814, we conclude that the answer is yes.
        Rebecca Gage was a deputy sheriff in Sacramento County who sustained a job-
related injury and applied for industrial disability retirement. She also requested advance
disability pension payments while her retirement application was processed. Although
she eventually received such advance pension payments, Gage also sought penalties
under section 5814 for an unreasonable delay. The workers’ compensation judge (WCJ)
ruled section 5814 penalties were available for the unreasonable delay in payment of
advance disability pension payments, but deferred the decision on whether the delay in
this case was unreasonable. The County petitioned for removal. The WCAB reversed
the WCJ’s findings of fact and order. Gage petitioned for a writ of review.
        We will remand for a determination of whether section 5814 penalties are
appropriate in this case.
                                      BACKGROUND
        Gage applied for service-connected disability retirement with the Sacramento
County Employees’ Retirement System (SCERS) on March 6, 2015.2 She requested
section 4850.4 advance disability pension payments until her pension application was
processed.
        On June 2, Gage petitioned the WCAB, contending the County had failed and
refused to commence payment of the section 4850.4 benefits; she also requested penalties
under section 5814. The County responded that it did not receive notice of Gage’s
application for disability retirement until June 11, and it was working to begin section
4850.4 benefit payments. The County also objected to the request for penalties. It
claimed there was no unreasonable delay or denial. Further, it was the County’s “belief




2   All further dates are in 2015, unless otherwise indicated.

                                               2
and understanding” that the WCAB had no jurisdiction to make determinations
concerning an applicant’s disability pension payments.
       Subsequently, the County notified Gage that SCERS could not determine her
benefit amount because there was a legal joinder filed against her SCERS account. This
matter was resolved by June 26.
       On June 29, the County informed Gage that her request for advance disability
pension payments had been approved and the benefits were to commence effective
May 8. The next day, Gage filed a petition for penalties for an unreasonable delay,
noting the County had indicated the benefit check would not be sent until July 2 and
Gage would not receive it until July 3 or 4.
       The matter proceeded to trial. The issue was limited to whether section 5814
penalties were an appropriate remedy if the County failed to comply with the
requirements of section 4850.4 (which we detail post). The parties tendered their exhibits
and the matter was submitted. The issue of penalties was reserved.
       The WCJ found section 4850.4 advanced disability pension payments were
“compensation” under section 3207 and therefore section 5814 penalties applied in the
case of an unreasonable delay.
       The County petitioned for removal. The County argued it would be “counter-
intuitive” for the WCAB to have jurisdiction over the penalty for delayed section 4850.4
benefits where it had no jurisdiction to award these benefits in the first instance.
       The WCJ recommended the petition be denied. He noted the advance disability
pension payments were intended to provide for the public safety officer while his or her
retirement application was pending and without such payments, the officer might be
unable to pay for food or housing.
       The WCAB granted reconsideration and reversed the order. It found that because
advance disability retirement payments were not equivalent to regular workers’
compensation benefits, but are instead obligations of the applicable retirement system, a

                                               3
denial or delay in the payment of these benefits was not subject to a section 5814 penalty.
One board member dissented, opining that section 4850.4 benefits fell within the clear
statutory definition of compensation in section 3207. The County had the obligation to
pay that compensation and the WCAB had jurisdiction to enforce that payment through
the penalty provision of section 5814.
       Gage petitioned for a writ of review.
                                       DISCUSSION
                                               I
                                          The Law
       California’s workers’ compensation law is codified in division 4 of the Labor
Code (§§ 3200 et seq.). (See Cal. Const. art. XIV, § 4.) Its fundamental purpose is “to
protect individuals from any ‘special risks’ of employment.” (Laeng v. Workmen’s
Comp. Appeals Bd. (1972) 6 Cal.3d 771, 774.) Division 4 “shall be liberally construed
by the courts with the purpose of extending their benefits for the protection of persons
injured in the course of their employment.” (§ 3202.)
       Public employees are covered by workers’ compensation. (§ 3351; State of
California v. Workers’ Comp. Appeals Bd. (1996) 44 Cal.App.4th 128, 133 (Ellison).)
Certain public employees engaged in active law enforcement who are disabled on the job
are entitled to special benefits in lieu of disability benefits. Under section 4850, they are
entitled to a leave of absence without loss of salary. A county that is subject to the
County Employees Retirement Law of 1937 “may make advanced disability pension
payments to any local safety officer who has qualified for benefits under Section 4850
and is approved for a disability allowance.” (§ 4850.3, italics added.) “The payments
shall be no less than 50 percent of the estimated highest average annual compensation
earnable by the local safety officer during the three consecutive years of employment
immediately preceding the effective date of his or her disability retirement, unless the
local safety officer chooses an optional settlement in the permanent disability retirement

                                               4
application process which would reduce the pension allowance below 50 percent.”
(Ibid.)
          In 2002, the Legislature made these advance disability retirement payments
mandatory. (Stats. 2002, ch. 189, § 1.) The county “shall make advanced disability
pension payments in accordance with Section 4850.3 unless” a “physician determines
that there no discernible injury to, or illness of, the employee,” the “employee was
incontrovertibly outside the course of his or her employment duties when the injury
occurred,” or there is proof of fraud. (§ 4850.4, subd. (a), italics added.) The employer is
required to make advanced disability payments if the employee files a timely application
for disability retirement and fully cooperates in providing information and with the
medical examination and evaluation process. (Id., subd. (d).) The payments shall
commence no later than 30 days after the latest of the employee’s last payment of wages
or salary, benefits under section 4850, or sick leave. (Id., subd. (b).) If the employee’s
disability application is denied, the employee must repay these benefits; if the employer
and the local agency cannot agree on a repayment plan, the matter shall be submitted to
the local agency administrative appeals remedy. (Id., subd. (f).)
          The WCAB may impose penalties where payment of compensation is denied or
unreasonably delayed. Section 5814, subdivision (a) provides in part: “When payment
of compensation has been unreasonably delayed or refused, either prior to or subsequent
to the issuance of an award, the amount of the payment unreasonably delayed or refused
shall be increased up to 25 percent or up to ten thousand dollars ($10,000), whichever is
less. In any proceeding under this section, the appeals board shall use its discretion to
accomplish a fair balance and substantial justice between the parties.”
          “[A]lthough denominated a ‘penalty,’ [section 5814] is to be interpreted liberally,
in accordance with the general purpose of the workmen’s compensation laws.” (Kerley v.
Workmen’s Comp. Appeals Bd. (1971) 4 Cal.3d 223, 227 (Kerley).) “ ‘The penalty . . . is
designed to help an employee obtain promptly the cure or relief he is entitled to under the

                                                5
law, and to compel his employer to provide this cure or relief in timely fashion.’
[Citation.] The penalty has been applied to virtually all types of benefits provided by the
workers’ compensation laws . . . .” (Adams v. Workers’ Comp. Appeals Bd. (1976) 18
Cal.3d 226, 229 (Adams) [applying § 5814 to medical and legal costs].)
       “ ‘Compensation’ ” under division 4 “includes every benefit or payment conferred
by this division upon an injured employee, or in the event of his or her death, upon his or
her dependents, without regard to negligence.” (§ 3207.) “ ‘The term “compensation” is
a technical one and includes all payments conferred by the act upon an injured employee.
“Compensation” of an employee in the form of wages or salary for services performed,
does not have the same meaning as the word “compensation” in the Workmen’s
Compensation Act. The former is remuneration for work done; the latter is
indemnification for injury sustained. . . .’ [Citation.]” (Knopfer v. Flournoy (1973) 34
Cal.App.3d 318, 320-321 (Knopfer).)
       “In considering a petition for writ of review of a decision of the WCAB, this
court’s authority is limited. This court must determine whether the evidence, when
viewed in light of the entire record, supports the award of the WCAB. This court may
not reweigh the evidence or decide disputed questions of fact. [Citations.] . . . Questions
of statutory interpretation are, of course, for this court to decide. [Citations.]” (Western
Growers Ins. Co. v. Workers’ Comp. Appeals Bd. (1993) 16 Cal.App.4th 227, 233–234.)
                                              II
                          Applicability of Section 5814 Penalties
       A. Plain Meaning
       Gage’s argument that section 5814 penalties are applicable to section 4850.4
benefits is based on the plain language of the statutes. Section 5814 provides a penalty,
in the form of an increased payment, “[w]hen payment of compensation has been
unreasonably delayed or refused.” Compensation “includes every benefit or payment
conferred by this division.” (§ 3207.) Section 4850.4 benefits are in “this division” --

                                              6
division 4 of the Labor Code. Thus, Gage argues, section 4850.4 benefits are
compensation and section 5814 penalties apply to an unreasonable delay in their
payment.
       “The interpretation of a labor statute is a legal question which we review
independently from the determination of the appeals board. [Citation.] Nonetheless, we
generally defer to the appeals board’s interpretation of labor statutes, unless the
interpretation is clearly erroneous. [Citation.] We begin with the familiar axiom that we
must apply the plain language of the statute if it is unambiguous on its face. [Citation.]”
(Boehm & Associates v. Workers’ Comp. Appeals Bd. (1999) 76 Cal.App.4th 513, 515-
516.) “If the language is clear and unambiguous, there is ordinarily no need for judicial
construction. [Citation.] In construing a provision, ‘we presume the Legislature meant
what it said’ and the plain meaning governs. [Citation.]” (Smith v. Workers’ Comp.
Appeals Bd. (2009) 46 Cal.4th 272, 277.)
       The “ ‘plain meaning’ ” rule, however, “does not prohibit a court from
determining whether the literal meaning of a statute comports with its purpose or whether
such a construction of one provision is consistent with other provisions of the statute.
The meaning of a statute may not be determined from a single word or sentence; the
words must be construed in context, and provisions relating to the same subject matter
must be harmonized to the extent possible. [Citation.] Literal construction should not
prevail if it is contrary to the legislative intent apparent in the statute. The intent prevails
over the letter, and the letter will, if possible, be so read as to conform to the spirit of the
act. [Citations.]” (Lungren v. Deukmejian (1988) 45 Cal.3d 727, 735.)
       The County does not argue that applying section 5814 penalties to delayed
payments of section 4850.4 benefits is contrary to the intent of the workers’
compensation statutes. Nor would such an argument be convincing. Section 5814 is
intended to help an injured employee obtain help promptly. (Adams, supra, 18 Cal.3d at
p. 229.) Applying section 5814 to advanced disability pension benefits furthers this

                                                7
purpose. As the WCJ noted, without such advance payments, the disabled officer may
have difficulty supporting him or herself until disability retirement payments begin.
       Rather, the County argues that applying section 5814 penalties to section 4850.4
benefits is inconsistent with the entire statutory scheme. It posits that because disability
pension advances are subject to the County Employees’ Retirement Law of 1937, they
are not workers’ compensation benefits nor are they in lieu of workers’ compensation
benefits, so they are not “compensation” as referenced by section 5814. The County
asserts that since the Workers’ Compensation Board has no jurisdiction to award section
4850.4 benefits to a disabled employee, “it would be counter-intuitive for the Workers’
Compensation Board to have the jurisdiction to penalize an employer for any delay or
denial of [section 4850.4] disability pension advancements.”
       B. Section 4850.4 in Context
       We recognize that the plain “meaning of a statute may not be determined from a
single word or sentence; the words must be construed in context, and provisions relating
to the same subject matter must be harmonized to the extent possible.” (Lungren v.
Deukmejian, supra, 45 Cal.3d at p. 735.) We must interpret the language “in the light of
the statutory scheme.” (Ibid.)
       Other provisions of the Labor Code may show that “compensation” is not always
given the broad, literal definition in section 3207. For example, section 5300,
subdivision (a) grants the WCAB exclusive jurisdiction for recovery of compensation,
including any right or liability arising out of or incidental thereto. Yet the WCAB has no
jurisdiction to determine eligibility for benefits under section 4800, which provides for a
leave of absence for members of the Department of Justice falling within the “state
safety” class who are disabled by injury arising out of and in the course of their duties,
even though section 4800 is in division 4. (Department of Justice v. Workers’ Comp.
Appeals Bd. (1989) 213 Cal.App.3d 194, 197 (DOJ).) The DOJ court based its
conclusion on section 4801 which limits the WCAB’s jurisdiction to determining, upon

                                              8
request, whether the disability arose out of and in the course of duty and when the
disability ceases. (DOJ, at p. 200.) Thus, another, more specific, provision of the Labor
Code overrode the broad definition of “compensation.”
       Here, the WCAB mistakenly relied on subdivision (f) of section 4850.4 to deny
itself jurisdiction to award penalties with respect to section 4850.4 benefits. Subdivision
(f) grants jurisdiction to resolve disputes over repayment of advance disability pension
payments, where the final adjudication is that the disability retirement is denied, to the
local agency’s administrative appeal remedy, not to the WCAB. (§ 4850.4, subd. (f).)
But the fact that the resolution of disputes over repayment is excluded from the WCAB’s
jurisdiction does not show the lack of jurisdiction to impose penalties. To the contrary,
as noted by the dissenting panel member of WCAB, it “evidences an intention by the
Legislature that the WCAB protect the injured worker by acting to assure that this item of
compensation is timely paid.”
       In DuBois v. Workers’ Comp. Appeals Bd. (1993) 5 Cal.4th 382 (DuBois), our
Supreme Court held the Uninsured Employer Fund (UEF) is not subject to payment of a
section 5814 penalty for its own unreasonable delay in paying benefits to an injured
worker. The UEF was “created to ensure that workers who happen to be employed by
illegally uninsured employers are not deprived of workers’ compensation benefits.”
(§ 3716, subd. (b).) Section 3716.2 provides in part: “The [UEF] shall not be liable for
any penalties or for the payment of interest on any awards.” The court considered this
sentence “in the context of the entire statute (§ 3716.2) and the statutory scheme of which
it is a part.” (DuBois, at p. 388.) The provisions creating the UEF and defining its
obligations express no “legislative concern for the timeliness of the benefits to be
provided by the UEF” and emphasize “the Legislature’s intent to limit the purposes for
which the UEF’s funds are to be applied, and to impose only derivative liability upon the
UEF.” (Id. at p. 389.) The court found nothing to indicate the UEF was to pay any
amount greater than the award against the employer and the statute set no deadline for

                                              9
payment. (Id. at p. 390.) “In light of the apparent legislative intent to ensure basic
compensation to all employees otherwise deprived of benefits, the derivative nature of
the UEF’s statutory liability, and the failure of the Legislature expressly to provide a
deadline within which the UEF must pay benefits after entry of the award and failure by
the uninsured employer to pay the award, we believe there is no statutory basis to support
the underlying assertion of DuBois and amicus curiae that the UEF may be subject to a
penalty for its own unreasonable delay in paying benefits.”3 (Ibid.)
       In contrast to the statutory provisions regarding the UEF, the provisions for
advance disability retirement payments have no express exclusion from penalties, nor is
there a legislative concern of limiting the amount to be paid. Further, section 4850.4,
subdivision (b) provides an express deadline for payment, no later than 30 days after the
last payment of wages or salary, section 4850 benefits, or sick leave. (§ 4850.4, subd.
(b).) The obvious intent is to have benefits continue with minimal interruption.




3 In concluding the UEF is not subject to section 5814 penalties for delayed payment, the
DuBois court also considered Government Code section 818. That section provides:
“Notwithstanding any other provision of law, a public entity is not liable for damages
awarded under section 3294 of the Civil Code or other damages imposed primarily for
the sake of example and by way of punishing the defendant.” The court concluded “that
application of a statutory penalty provision to the UEF is not permitted, absent express
legislative authorization.” (DuBois, supra, 5 Cal.4th at p. 398.) In Ellison, supra, 44
Cal.App.4th 128, the court considered case law subsequent to DuBois, such as La Jolla
Beach & Tennis Club, Inc. v. Industrial Indemnity Co. (1994) 9 Cal.4th 27, 36, that
distinguished between damages and compensation. “[I]n light of the rather consistent
and recent distinction made in the cases between damages and compensation [citation],
and Government Code section 818’s application to ‘damages’ only, not ‘compensation,’
we are of the view that the section is inapplicable to the section 5814 penalty in this
case.” (Ellison, at p. 145.) Section 5814 penalties have been imposed against public
entities. (See, e.g., Green v. Workers’ Comp. Appeals Bd. (2005) 127 Cal.App.4th 1426
[remanding for application of new section 5814 penalty against the City of Compton];
Johnson v. Workers’ Comp. Appeals Bd. (1985) 163 Cal.App.3d 770 [reinstating section
5814 penalty against Town of Los Gatos].)

                                             10
       C. Comparison of Section 4850.4 to Section 4850
       In its decision, the WCAB noted that earlier panels of the WCAB had found that
the delayed payment of section 4850 benefits--a benefit it described as “similar” to
section 4850.4 benefits--is not subject to a section 5814 penalty. Section 4850 provides a
leave of absence without loss of pay to certain disabled law enforcement officers in lieu
of temporary disability or maintenance allowance payments. The WCAB cited two
decisions, Johnson v. Workmens’ Comp. Appeals Bd. (1971) 36 Cal.Comp.Cases 218
[writ denied]; Morgan v. Workmens’ Comp. Appeals Bd. (1971) 36 Cal.Comp.Cases 482
[writ denied], both over 40 years old, which held delayed payment of section 4850
benefits was not subject to section 5814 penalties. The WCAB claimed this result was
reached notwithstanding section 4851, which confers jurisdiction on the WCAB to award
and enforce payment of section 4850 benefits, as well as confers upon it the power to
determine whether the disability arose out of and in the course of duty, when the
disability commenced and ceased, and the amount of benefits to which the employee was
entitled.
       First, the WCAB failed to recognize that section 4851 has been significantly
amended since the 1971 decisions; in 1971, the various powers conferred were not as
recited above. “The Board’s role set forth in section 4851 has steadily increased. In
1969 the Board’s role under section 4851 was virtually identical to that in section 4801:
the Board determined whether the disability arose out of and in the course of duty, and in
disputed cases when the disability existed. [Citation.] In 1977 the Board’s role was
increased to include the determination of the amount of benefits. [Citation.] In 1985 the
Board was given the jurisdiction to award and enforce payments. [Citation.]” (DOJ,
supra, 213 Cal.App.3d at p. 203.)
       Second, the WCAB failed to acknowledge that it has changed its position as to its
jurisdiction to award section 5814 penalties on section 4850 benefits. In finding it did
have jurisdiction to impose a section 5814 penalty on section 4850 benefits, the WCAB

                                            11
explained its change of position by noting the trend of local agencies to self-insure, the
broad definition of “compensation” in the Adams and Knopfer cases, and the amendments
to section 4851 empowering the WCAB to determine the amount of salary payable under
section 4850. (City of Burbank v. Workers’ Comp. Appeals Bd. (1984) 49
Cal.Comp.Cases 696; see also City of Oceanside v. Workers’ Comp. Appeals Bd. (2006)
71 Cal.Comp.Cases 524 [upholding award of section 4850 benefits and 5814 penalty].)
       The County contends that while section 4851 grants the WCAB jurisdiction to
award benefits under section 4850, there is no statute granting similar jurisdiction as to
benefits under section 4850.3 and 4850.4. Eligibility for advance disability pension
payments, however, is dependent upon qualification for benefits under section 4850. The
advanced disability pension payments are limited to “any local safety officer who has
qualified for benefits under Section 4850 and is approved for a disability allowance.”
(§ 4850.3, italics added.)
       D. Equivalence to Workers’ Compensation Benefits
       The WCAB also relied on Ellison, supra, 44 Cal.App.4th 128, to find that because
section 4850.4 advance disability pension benefits are not workers’ compensation
benefits, section 5814 does not apply. At issue in Ellison was “whether the [WCAB] has
jurisdiction to impose a penalty for unreasonable delay in payment of industrial disability
leave (IDL) to which an injured state employee is entitled under Government Code
section 19869 et seq.” (Ellison, at p. 130.) The IDL benefit provides a temporary
disability in an amount usually greater than the amount available under temporary
disability indemnity (TD). (Id. at p. 133.) The WCJ imposed a section 5814 penalty for
unreasonable delay in the IDL benefit. The WCAB upheld the penalty, but calculated it
on only the lesser amount of TD that would have been due, not the greater IDL amount.
(Id. at p. 132.) The WCAB found there was no dispute that it had no jurisdiction over
IDL benefits, provided for in the Government Code, but the penalty was not for



                                             12
unreasonable delay in paying IDL benefits, but rather for the failure to pay any benefits
for the employee’s temporary disability. (Id. at p. 141.)
       The Ellison court affirmed and found the WCAB had jurisdiction to impose the
penalty. “Our conclusion is based on the Legislature’s definition of IDL as identical with
temporary disability indemnity (TD) under the Labor Code (Gov. Code, § 19870, subd.
(a)), the Board’s unquestioned jurisdiction of TD which is also available to an injured
state employee, the Board’s construction of its authority which is not clearly erroneous,
the Legislature’s salutary general purpose in authorizing the penalty in cases of
unreasonably delayed payment, and the requirement that statutory enactments pertaining
to workers’ compensation are to be construed liberally in favor of the injured worker.”
(Ellison, supra, 44 Cal.App.4th at p. 130, fn. omitted.)
       The WCAB asserted that Ellison held the WCAB had jurisdiction to impose a
penalty on IDL benefits only because IDL was a form of temporary disability.4 Of
course, as the WCAB recognized in its Ellison decision, if IDL had not been “identical”
to TD (Ellison, supra, 44 Cal.App.4th at p. 130), the WCAB would have lacked
jurisdiction to impose any penalty because IDL is not “compensation”; IDL is not a
benefit under division 4 of the Labor Code, but is provided under the Government Code.
(Ellison, at pp. 141-142.)
       Here, by contrast, advance disability pension payments are compensation, as they
are provided for in division 4. Further, section 4850.4 benefits replace section 4850
benefits (§ 4850.4, subd. (b)), and section 4850 benefits are “in lieu of temporary
disability payments or maintenance allowance payments.” (§ 4850, subd. (a).) Thus,



4 The WCAB misreads Ellison. There, the penalty was imposed not on the IDL benefits,
as to which the parties agreed the WCAB had no jurisdiction, but on only the lesser TD
benefits. One reason for upholding the penalty was that Government Code section
19870, subdivision (a) declared IDL was temporary disability. (Ellison, supra, 44
Cal.App.4th at p. 130.)

                                             13
section 4850.4 benefits are intended to serve the same purpose as workers’ compensation
benefits.
       In Ellison, the court reached its conclusion in part because the WCAB held the
view that it had jurisdiction to impose the penalty. (Ellison, supra, 44 Cal.App.4th at
pp. 141-142.) Here, our conclusion differs from that of the WCAB. “As the
constitutional agency charged with enforcement and interpretation of the Workers’
Compensation Law, the [WCAB’s] contemporaneous construction of that law, while not
necessarily controlling, is entitled to great weight, and courts will not depart from its
construction unless it is clearly erroneous or unauthorized.” (Pinkerton, Inc. v. Workers’
Comp. Appeals Bd. (2001) 89 Cal.App.4th 1019, 1029.) As we have discussed, however,
the WCAB has not addressed the plain language of section 3207 defining compensation,
has failed to identify any statute that shows a legislative intent not to follow this plain
language in this circumstance, and has failed to recognize its own prior (but more recent)
decisions. Further, there are errors in its legal analysis. Finally, our interpretation is
supported by the general rule of liberal construction of workers’ compensation laws to
protect injured workers. (§ 3202.) This liberal construction applies to penalties. (Kerley,
supra, 4 Cal.3d at p. 227.)




                                              14
                                    DISPOSITION
      The WCAB’s Opinion and Decision after Reconsideration, filed February 22,
2016, is annulled and the matter is remanded to the WCAB for further proceedings to
determine whether a penalty is appropriate under section 5814.




                                                      /s/
                                                Duarte, J.



We concur:



     /s/
Nicholson, Acting P. J.




     /s/
Renner, J.




                                           15
Filed 12/21/16
                               CERTIFIED FOR PUBLICATION



             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                            ----




REBECCA GAGE,                                                        C081618

                 Petitioner,                                (WCAB No. ADJ8010054)

        v.                                                   ORDER CERTIFYING
                                                               OPINION FOR
WORKERS’ COMPENSATION APPEALS BOARD                            PUBLICATION
and COUNTY OF SACRAMENTO,

                 Respondents.


        The opinion in the above-entitled matter filed on November 22, 2016, was not
certified for publication in the Official Reports. For good cause it now appears the
opinion should be published in the Official Reports, and it is so ordered.

FOR THE COURT:

     /s/
Nicholson, Acting P. J.

      /s/
Duarte, J.
      /s/
Renner, J.




                                             1
                               EDITORIAL LISTING


      APPEAL from the opinion and decision after reconsideration of the Workers’
Compensation Appeals Board’s, Deidra E. Lowe and José H. Razo, Commissioners.
Annulled and remanded with directions.

      Mastagni Holstedt and Gregory George Gomez, for Petitioner.

      James T. Losee for Respondent Workers Compensation Appeals Board.

       Twohy, Darneille & Frye, Karen J. Ponton, Amy Roberts and Tyler C. Roberts,
for Respondent County of Sacramento.




                                          2